DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 3/01/2019 has been entered. Claims 1-6, 8, 11, 13, 16, 19, 21, 23, 25-28, 30-32 remain pending in the application. Claims 7, 9-10, 12, 14-15, 16-18, 20, 22, 24, 29 and 33 were cancelled. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16329932, filed on 3/01/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/01/2019 and 3/28/2019 was filed after the filing date of the application on 3/01/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“reading device/means” as recited in claim 1, 5, 6, 8, 13, 16, 19, 21, 25, 26, 28  (first, “means” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “reading”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “reading” preceding the generic placeholder describes the function, not the structure, of the means).
“a sharpening device/means” as recited in claim 5-6 (first, “device/means” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “sharpening”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “sharpening” preceding the generic placeholder describes the function, not the structure, of the device/means).
 “a sanitizing and sterilizing device” or “a sanitizing means” as recited in claims 5 and 8 (first, “means” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “sanitizing”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “sanitizing” preceding the generic placeholder describes the function, not the structure, of the device/means).
“a chopping aid and support device” or “a  chopping support means” as recited in claim 5 and 11 (first, “device/means” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “chopping”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “chopping” preceding the generic placeholder describes the function, not the structure, of the device/means).
“a disposal device” or “a  utensil disposal means” as recited in claim 5 and 13 (first, “device/means” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “disposal”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “disposal” preceding the generic placeholder describes the function, not the structure, of the device/means).
“a user communication means” as recited in claim 13 (first, “device/means” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “user communication”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “user communication” preceding the generic placeholder describes the function, not the structure, of the device/means).
“a passage warning device” as recited in claim 5 and 16 (first, “device” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “warning”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “warning” preceding the generic placeholder describes the function, not the structure, of the device/means).
“a blade realignment device” or “a blade realignment means” as recited in claim 5 and 23 (first, “device/means” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “realignment”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “realignment” preceding the generic placeholder describes the function, not the structure, of the device/means).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, the specification a fails to describe what can be considered as  “a chopping aid and support device” or “chopping support means”. Is a chopping aid support just a cutting board or does it require sensor to reach the chopping force?

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 11, 13, 16, 19, 21, 23, 25-28, 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, 8, 11, 13, 16, 19, 21, 27, 28, 30, 31, the mix used of “utensils”, “at least one utensil”, the at least one utensil”, “said utensil”, “the utensil”/”the utensils” (in claim 8, 11, 13, 16, 19, 21, 27, 28, ) and “Utensil”(in claim 30) are indefinite. it is unclear if “at least one utensil”, “the at least one utensil” and “said utensil are part of “utensils” or additional utensils. For clarity the terms should be consistence. Similar issues for “at least one reading device”, “the reading device”, “reading means”(in claim 6, 11, 13, 16, 19, 21, 23 and 32), “a reading means”(in claim 8), “at any reading device”(in claim 28) within claims 1, 5, 6, 8, 11, 13, 16, 19, 21, 23, 25, 26, 28 and 32; and “at least one data”(in claim 1, 16, 21, 31), “the data” (in claim 1 and 31), “data”(in claim 13, 19, 26, 27, 28), “at least one of a data”(in claim 23) and “the additional data”(in claim 27) within claims 1, 2, 8, 13, 16, 19, 21, 26-28 and 31.
Claim 1 recites the limitation "the slaughterhouse" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Is the slaughterhouse referring slaughterhouses or an additional slaughterhouse.
Regarding claim 2, “at least one among all slaughterhouse plants” is indefinite. Is it referring to slaughterhouses or an additional slaughterhouse plants.
Regarding claim 11, “a chopping support means which minimizes the loss of sharpness of the utensil when both come into contact and reading means” is indefinite. It is unclear how the claimed chopping support mean minimizes the loss of sharpness. Examiner notes that there are always softer material to make the cutting board thus further minimizes, the examiner suggest to claim “reduce” instead of “minimizes”.
Claim 27 recites the limitation "the additional data" in 27.  There is insufficient antecedent basis for this limitation in the claim. Is the additional data part of at least one data of claim 1 or additional data. 
Claim 28 recites the limitation "the user" in 4.  There is insufficient antecedent basis for this limitation in the claim. It appears the different user can use the system, therefore it is unclear what user the applicant is referring to.
Regarding claim 28, “when he receives the utensil” is indefinite. It is unclear if he is referring to a new user or the user in claim 28.
Regarding claim 30, a system in claim 30 and a system in claim 1 appear to require two different systems. Therefore it is unclear if they are referring to the same system or different systems.
Regarding claim 31, a system in claim 30 and a system in claim 1 appear to require two different systems. Therefore it is unclear if they are referring to the same system or different systems.
Examiner notes that there are a lot of inconstancy at using terms in the claim, the examiner did his best trying to point them out. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 16, 19, 21, 26-28 and 30-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herbert (US 6867698 B2).
Regarding claim 1, Herbert teaches a system (abstract) for monitoring utensils in slaughterhouses, comprising: 
at least one utensil (Figures 1a-c) comprising at least one readable medium (39) identifying the at least one utensil; 
at least one reading device (33) in at least one specific location of the slaughterhouse (col. 6 lines 52-60), reading the at least one readable medium of the at least one utensil for collecting at least one data relative to said utensil (col. 4 line 62 – col. 5 line 12); 
wherein the data collected by the reading device is stored in at least one of a hardware and a cloud database (main store is considered as a hardware database, col. 6 lines 52-60).
Regarding claim 2, Herbert teaches the data stored is shareable with at least one among all slaughterhouse plants and the utensil factory (shared in control room, col. 6 lines 35-40).
Regarding claim 3, Herbert teaches the at least one utensil is at least one of a knife (see Figures 1a-c).
Regarding claim 4, Herbert teaches the at least one readable medium is at least one of a radiofrequency device (col. 7 lines 26-40).
Regarding claim 5, Herbert teaches the at least one reading device is at least one of a sanitizing and sterilizing device (col. 1 lines 58-67).
Regarding claim 8, Herbert teaches the sanitizing and sterilizing device comprises a sanitizing means, for sanitizing the utensil, a sterilizing mean to sterilize the utensil (col. 58 -67) and a reading means that reads the at least one readable medium while the utensil is within the reach of the reading means and wherein the reading means collects at least one of the data; an identification of the utensil, a start time, a date of sanitizing, a time of sanitizing, a sanitizing temperature, a start time and a dated  of sterilizing, a sterilizing time and a sterilizing temperature; and wherein the sanitizing and sterilizing device separately comprises a sanitizing device and a sterilizing device, and each device collects its own respective data (col. 6 lines 13-29). 
Regarding claim 16, Herbert teaches the passage warning device (alarm) comprises an alert device and reading means, that reads the at least one readable medium while the utensil within the reach of the reading means, the warning device emitting at least one of an audible alert and a visual alert when the reading means identifies a utensil which should not move through the passage warning device (col. 3 line 11-13), wherein the reading means of the passage waring device collects at least one of the data; identification of the utensil and time and date of the passage of the utensil; and wherein the passage warning device is located in a pass-through aperture in which the utensil is displaceable through the device, the pass-through apertures being at least one of a passage doors between the rooms of the slaughterhouse, a utensil delivery window, a window of the slaughterhouse itself or entrances to the slaughterhouse (passage of time, col. 3 lines 11-13).
Regarding claim 19, Herbert teaches the workstation device (19, see Figure 5) comprises reading means that reads the at least one readable medium while the utensil is in the range of the reading means, the workstation device being located at the position where a user of the utensil effectively performs its task (col. 6 lines 13-29), wherein the workstation device notifies the user that the utensil needs at least one of the maintenance of a sharpening, a sanitizing and a blade realignment, when a certain time of the last maintenance has elapsed; and wherein the reading means of the workstation collects data related to at least one of an utensil identification, a reading start time and date, a dwell time of utensil at the workstation and position of the utensil, and wherein the position of the utensil assists in identifying the function of a user of the utensil at that workstation (cleaning time, col. 6 lines 13-29).
Regarding claim 21, Herbert teaches the storage comprises: a place suitable for storing the utensils and reading means that reads the at least one readable medium while the utensil within the reach of the reading means, wherein the storage means collects at least one of the data: identification of the utensil and time and dated of storage entry or exit (col. 8 lines 30-53).
Regarding claim 26, Herbert teaches the at least one reading device may be stored in at least one of a hardware of each reading device (main store is considered as a hardware database, col. 6 lines 52-60).
Regarding claim 27, Herbert teaches the additional data relating to the slaughterhouse information are inserted into the system, the data being at least one of a type of task that the utensil develops in the slaughterhouse (sanitizing, col. 6 lines 13-29). 
Regarding claim 28, Herbert teaches the data relating to the information of the slaughterhouse are linked to the utensils by at least one of a slaughterhouse itself, when receiving the utensils, a utensil factory and the user (information of the user, col. 10 lines 14-49), wherein the user links the information in at least one of the periods when he receives the utensil for the first time at the beginning of his work shift and when it arrives at any reading device, preferably the workstation; and wherein the data collected from the utensil is inserted into the system, the data being at least one of a blade design, a steel type, a handle type, an user-executed activity and data collected the reading devices (information of the user, col. 10 lines 14-49).
Regarding claim 30, Herbert teaches Utensil, characterized by comprising: at least one readable medium that identifies the at least one utensil for monitoring in a system according to claim 1, wherein the at least one readable medium preferably a radiofrequency device that is inserted into the interior of the utensil (in the handle, see Figure 1c, col. 7 lines 26-40).
Regarding claim 31, Herbert teaches 1 method for monitoring utensils in slaughterhouses using a system according to claim 1, characterized by comprising the steps of: collecting at least one data relating to at least one utensil (col. 4 line 62 – col. 5 line 12), through at least one reading device (col. 6 lines 52-60); storing the data collected on at least one of a hardware and a cloud database (main store is considered as a hardware database, col. 6 lines 52-60); and providing the data for query and monitoring of the at least one utensil (via control room, col. 6 lines 35-40).
Regarding claim 32, Herbert teaches The method for monitoring utensils in slaughterhouses according to claim 31, characterized by further comprising: emitting at least one of an audible alert and a visual alert in at least one of the situations (alarm, col. 3 lines 11-13): when reading means of a passage warning device identifies an utensil which should not move through the passage warning device (passing gate 25) and when the workstation device identifies that the utensil needs at least one of the maintenance of: sharpening, sanitizing (col. 1 lines 58-67).

Claims 1, 5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann (DE 102010022967 A1).
Regarding claim 1, Herbert teaches a system (paragraph 0010) for monitoring utensils in slaughterhouses, comprising: 
at least one utensil (11) comprising at least one readable medium (112) identifying the at least one utensil; 
at least one reading device (10) in at least one specific location of the slaughterhouse (see Figure 1), reading the at least one readable medium of the at least one utensil for collecting at least one data relative to said utensil (condition of the blade); 
wherein the data collected by the reading device is stored in at least one of a hardware and a cloud database (computer 19 is considered as a hardware database, see Figure 1).
Regarding claim 5, Hermann teaches the at least one reading device is at least one of disposal device (inspection station, paragraphs 0031).
Regarding claim 13, Hermann teaches the disposal device comprises a user communication means (paragraph 0029 of translation), a utensil disposal means and reading means that reads the at least one readable medium while the utensil within the range of the reading means, wherein to discard the utensil, the user must inform the reason through the communication means, and if discard is approved (paragraphs 0030-0031), the discarding means enables discarding of the utensil, wherein the discarding device provides the user, through the user communication means a query of the history of utensil use, a query of the quantity of utensils discarded and listing of discarded utensils; and wherein the reading means of the disposal utensil; and wherein the reading means of the disposal device collects data related to at least one of an identification of the utensil and time and date of disposal and wherein the user communication means of the disposal device enables the user to provide at least one of a reason for utensil disposal (paragraph 0030-0031). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US 6867698 B2) in view of Friel (US 20040198198 A1).
Regarding claim 6, Herbert further teaches sharpen the utensil and reading means, that reads the at least one readable medium while the utensil is within the reach of the reading means and wherein the reading means collects at least one of identification of the utensil, a start time and dated of sharpening, at end time, date of sharpening, a time of sharpening (number of regrind, col. 10 lines 14-49).
Herbert fails to teach the sharpening device comprises a sharpening means.
Friel teaches a sharpening device (see Figure 18-20). 
It would have been obvious to one of ordinary skill in the art to modify the system of Herbert to add a sharpening device, as taught by Friel, in order to sharpen the knife. The resulting modified system of modified Herbert teaches the sharpening device comprises a sharpening means, which sharpen the utensil and reading means, that reads the at least one readable medium while the utensil is within the reach of the reading means and wherein the reading means of the sharpening device collects at least one of identification of the utensil a time of sharpening (as modified using the added sharpening device of Friel).
Regarding claim 23, Herbert further teaches reading means that reads the at least one readable medium while the utensil within the reach of the reading means and wherein the reading means collects at least one of a data related to an identification of the utensil, a time and date of the realignment, a number of times the device was realigned and a total realign time (number of regrind, col. 10 lines 14-49).
Herbert fails to teach the blade realignment device comprises blade realignment means.
Friel teaches a blade sharpening/realignment device (see Figure 18-20, examiner notes that the act of sharpening a blade can be considered realigning the molecules of the cutting edge (paragraph 0007), therefore the sharpening device is also considered as a blade realignment device). 
It would have been obvious to one of ordinary skill in the art to modify the system of Herbert to add a blade realignment device, as taught by Friel, in order to sharpen/straighten the knife. The resulting modified system of modified Herbert teaches the blade realignment device comprises: blade realignment means and reading means that reads the at least one readable medium while the utensil within the reach of the reading means and wherein the reading means of the blade realignment device collects at least one of a data related to an identification of the utensil, a time and date of the realignment, a number of times the device was realigned and a total realign time (as modified using the added blade alignment device of Friel).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US 6867698 B2) in view of Bilet (US 20140244344 A1).
Regarding claim 11, Herbert teaches all elements of the current invention as set forth in claim 5 stated above.
Herbert fails to teach the chopping aid and support device comprises a chopping support means which minimizes the loss of sharpness of the utensil when both come into contact and reading means that reads the at least one readable medium while the utensil is with reach of the reading means; wherein the reading means of the chopping aid and support device collects at least one of an identification of the utensil, a start date and a time of reading, a pressure against chopping aid and support, number of times the utensil comes into contact with chopping aid and support device, a contact total time of the utensil with the chopping aid and a support device and position of the utensil, wherein the position of the utensil helps to identify the function of a utensil user at that work station. 
Bilet teaches a system with a knife and the system tracks movement of the knife with respect to the cutting board (212).
It would have been obvious to one of ordinary skill in the art to modify the system of Herbert to add collecting data and cutting board interaction, as taught by Bilet, in order to better track the movement of the knife (paragraph 0117 of Bilet). The resulting system of modified Herbert teaches the chopping aid and support device comprises a chopping support means which minimizes the loss of sharpness of the utensil when both come into contact and reading means that reads the at least one readable medium while the utensil is with reach of the reading means (as one of ordinary skill in the art know cutting traditionally reduce the wear of the knife during cutting); wherein the reading means of the chopping aid and support device collects at least one of an identification of the utensil, number of times the utensil comes into contact with chopping aid and support device (paragraph 0117 of Bilet).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Herbert (US 6867698 B2) in view of Oppenheimer (US 20160110975 A1).
Regarding claim 25, Herbert teaches all elements of the current invention as set forth in claim 1 stated above.
Herbert fails teach the at least one reading device comprises at least one of data insertion means and user communication means, wherein the user performs an access for the insertion of data through a login and password in the user communication means.
Oppenheimer teaches a system, wherein the user performs an access for the insertion of data through a login and password in the user communication means (paragraph 0622-0623), in order to access the tool (paragraph 0622).
	It would have been obvious to one of ordinary skill in the art to modify the system of Herbert to added the insertion means and user communication means, as taught by Oppenheimer, in order to allow only authorized user for the tool (paragraph 0622 of Oppenheimer). The resulting system of modified Herbert teaches the at least one reading device comprises at least one of data insertion means and user communication means, wherein the user performs an access for the insertion of data through a login and password in the user communication means (adding the authenticator to the system for authorized user).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479. The examiner can normally be reached Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/24/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724